Geo Ob FN KH THN ee WY Ne

_-_ Oo—lUNOUllUlUCUMDOUMGN DN eNO

ony nn rn SP W NWN

Case 2:19-cv-02374-KJM-JDP Document 72 Filed 06/14/21 Page 1of7

Garrison Jones F | L E D

 

 

Plaintiff (Pro Se)
P.O. Box 188911 JUN 14 2021
Sacramento, California 95818 «US. DISTRICT COURT
garrison.jones@outlook.com EASTERISTRICT OF CALIFORNIA
BY Nw DEPUTY CLERK
U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
GARRISON JONES Case No.: 2:19-cv-02374
Plaintiff, KJM-JDP
‘ JURY TRIAL
VELOCITY TECHNOLOGY DEMANDED
SOLUTIONS LLC et al
Defendants. Action filed: Nov 25, 2019
Date set for trial: NONE

 

 

 

 

Plaintiff discovery of Specific Conspiracy to
Commit fraud upon the United States Department of Labor

Introduction

1. The plaintiff Garrison Jones on this date learned of specific information that
between August 13 thru August 15, 2018 that the defendants Velocity
Technology Solutions and attorneys from Ogltree Deakins met on 3 separate
occasions pre agreement and confirmed and discussed that on July 19, 2018
that they had been successful in planting the false fabricated FMLA complaint
in the files/records .of the US Department of Labor. And that they could now
proceed and include it in the illegal agreement they had begun to draft.

-l-

 

 
= OoOlUNUOUlClCUMDOOUCUMNGS ODO eG ss ONT ia TO GSD ee

ao sn AO CO RE OW NY

 

 

2. Thesermcttings were Kel wind Conduetéed vig ZOOM Viderrconferénce

software between August 13, thru August 15, 2018 the day thee documents
were created.

. Attending these meeting were Velocity HR Director, Shauna Coleman,

Velocity General Counsel, Chris Heller, Ogltree attorneys Jennifer Colvin and
Taylor Rollinson both from the Ogltree Deakins Chicago office and
Christopher Meister, from Ogltree Deakins Phoenix office.

. On August 13 and 14 they discussed the drafting of the release letter and made

several agreements that they could not include any identifying information in
the release letter. They stated “they all agreed that no one will take the time
to look at it closely”.

. On August 15, 2018 all of the same people were on the Zoom call however it

was Velocity General Counsel Chris Heller who at the beginning of h meeting
said he had worked on 80 percent of the settlement agreement and that the
same thing agreed upon in relation to the fabricated complaint filed with the
US Department of Labor, the same omission should be done the same as the
release letter, but they had to include it as a complaint, it has to be created
without any identifying case , charge of complaint number included no matter
what.

. Now, all along the plaintiff has said that it was and has always been a

coordinated conspiracy of complicity between Velocity and Ogltree Deakins
attorneys and that he was under the assumption that Ogltree Deakins created all
of the documents.

. In fact that was not true, all of the documents were created by Velocity

Technology Solutions General Counsel, Chris Heller however there was
extensive input from Ogltree Deakins attorneys as what to and not include in

 

 
- oOo wo F NY DBD A SF WY NY | OFS ODO CO HN HD WD HP WH CO —

ao Nn DN A SP WY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 72 Filed 06/14/21 Page 3 of 7

all documents. However, it was Velocity General Counsel, Chris Heller on the
keyboard creating the documents.

8. After I was informed on this on June 6, 2021 I had to question how I could
prove the documents were created by Chris Heller and that I needed some form
of connection and collaboration. This is when I was reminded about an
embedded feature in Adobe Acrobat software that I knew about but somewhat
forgot as I still suffer from “residue” from 3 strokes.

9. When you look at an Adobe pdf files the normal view is done via properties
where you can see date/time etc. this is in Windows but the date you save the
file on your system the date sometimes changes but most of the time it shows
the date it was created all show 8/16/2018 just as she said.

 

 

  

. (e} Garrison Jones Charge Withdrawal Letter (ACRD Charge No. P18-0058) (002)..pdf (afl 15/2018 551 1AM _
8/1 3/2018 5 a1 AM
B Garrison Jones Charge Withdrawal Letter (EEOC Charge N No. 440-2018-05157)... pdf | eft 5/2018 5: 51 AM
(S Jones Garrison 2018-08-15 REV#6 Settlement Agreement - Clean.pdf 8/15/2018 551 AM

In this case as you can see all the documents show a date of 8/15/2018 @5:51 AM

The scheduled meeting of the agreement was not until 3 pm but apparently you work
harder when you are participating an illegal criminal conspiracy as in the case here.

However, just as I have repeatedly demonstrated, both Velocity and Ogltree Deakins
attorneys think they are slicker than crude oil and at all times think that none of this
will be discovered or uncovered.

 

 
~_—  OolUlUNUOCUMDTOULMw—GS FE NSN a Oe Nl lll Ol i TOUS ON i eee Nl

oOo ns A Un > W

 

 

Case 2:19-cv-02374-KJM-JDP Document 72 Filed 06/14/21 Page 4of 7

However, there is an embedded feature in Adobe that contains a wealth of audit
information including the Author who created the pdf file.

In addition it shows “Chris Heller as the author

It shows date time of 8/15/2018 when it was created and what application the pdf
was created from: Microsoft Word 2016

It also shows the directory in his system where he saved the pdf file.

» Description

File: Garrison Jones Charge Withdrawal Letter (DOL) (003).pdf

 

Title: |

 

 

Author: |Ctvistopher Heller

Subject |

 

Keywords:

Created: 8/15/2018 5:36:03 AM
Modified: 8/15/2018 5:36:03 AM
| Application. Microsoft® Word 2016

‘Advanced ~~
PDF Producer: Microsoft® Word 2016
PDF Version: 1.7 (Acrobat 8.x)
Location: C:A\SETTLEMENT RELEASE DOCUMENTS\
File Size: 9.26 KB (9,482 Bytes)
Page Size: 8.50 x 11.00 in Number of Pages: 1
Tagged PDF: Yes Fast Web View: No

-4-

 

 
—_—_——  OoOoOlUNOCUDS GSD i ew Sl lll Ol OUD GSC DON ea

oN NHN Lh Se WY NY

 

 

Case 2:19-cv-02374-KJM-JDP Document 72 Filed 06/14/21 Page 5of 7

This was the connecting collaboration I need, undisputable proof of who what by
when, where and how these illegal documents were created coupled with their
confirmation discussions on the planted FMLA complaint in the records of the US
Department of Labor conspiracy by Velocity and Ogltree Deakins attorneys.

The same information was repeated in all of the other documents including the
illegal settlement agreement that all showed that it was Velocity General Counsel
Chris Heller who in harmony with the attorneys from Ogltree Deakins and guidance
created all of the fabricated documents where all of them were given to Ogltree
Deakins.

They also discussed the plan to as the claim “to do it quick so he won’t catch on to
what is in the documents when he signs them”

(2) Permitted Uses. This evidence may be admissible for another purpose, such as
proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence
of mistake, or lack of accident.

The plaintiff Garrison Jones does hereby present additional evidence to the court of
prior acts by the defendant and their attorneys that is identical to the false fabricated
FMLA complaint filed by coordinated complicity by Velocity and attorneys from
Ogltree Deakins.

This is again direct and undisputable evidence that they will not comment on or
dispute because they cannot.

The plaintiff is also waiting on more evidence of more of the conspiracy to commit
fraud upon this court in separate pleading to follow in the next coming days.

And for the attorneys from Ogltree Deakins, yes this information came from a person]
currently employed at Velocity. Navisite that specifically knew of these meetings.

 

 
-_-— Olt lDlUMaG SDN NT Oe GK lll OOOO ll aS AD eR eNO

ao nN OO TT Ee OY NH

 

 

Case 2:19-cv-02374-KJM-JDP Document 72 Filed 06/14/21 Page 6 of 7

Date June 10, 2021

Respectfully submitted,

 

Garrison Jones Plaintiff (Pro Se
P.O. Box 188911
Sacramento, California 95818
garrison.jones@outlook.com

CERTIFICATION

I hereby certify that the statements made in the forgoing documents are true
and correct. In addition a copy of this pleading was sent to the defendants via USPS
mail on June 11, 2021

 

Garrison Jones Plaintiff (Pro Se
P.O. Box 188911

Sacramento, California 95818
garrison.jones@outlook.com

CERTIFICATE OF SERVICE

 

 
bed

=a CO Ob FPF NUN DN A SP WY NW

=_- Oo }O OF NY DH VA SF WY WLW

ao nN DN A SP WY

 

 

Case 2:19-cv-02374-KJM-JDP Document 72 Filed 06/14/21 Page 7 of 7

I hereby certify that on this [date] a copy of the forgoing [name of document]
was mailed, USPS to defendants

Velocity Technology Solutions
1901 Roxborough Road
Charlotte, North Carolina 28211

 

Garrison Jones Plaintiff Pro Se

Dated: August 21, 2020 GARRISON JONES

Garrison Jones

Plaintiff (Pro Se)

P.O. Box 188911

Sacramento, California 95818.
garrison.jones@outlook.com

 

 
